Citation Nr: 0400997	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-03 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a left knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the Togus, 
Maine, Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO denied 
service connection for a left knee disability.  Also in that 
decision, the RO denied service connection for residuals of a 
hernia repair.  In a June 2003 videoconference hearing before 
the undersigned Veterans Law Judge, the veteran clarified 
that he had not intended to appeal for service connection for 
hernia repair residuals, and that he wished to withdraw any 
such appeal.  Thus, the only issue now before the Board on 
appeal is the claim for service connection for a left knee 
disability.  38 C.F.R. 20.204 (2003) (b) (providing that a 
claimant may withdraw an appeal on the record at a hearing).



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran sustained a left knee injury during service.

3.  Current valgus deformity and arthritis of the veteran's 
left knee developed as a result of injury during service.



CONCLUSION OF LAW

Valgus deformity and arthritis of the left knee were incurred 
as a result of injury during service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

II.  Service Connection for a Left Knee Disability

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In written statements and hearing testimony, the veteran has 
consistently reported that he injured his left knee during 
service in the summer of 1945.  He relates that, while 
carrying cases of rations across a rail yard, he tripped on a 
railroad tie, fell, and seriously injured the knee.  He 
reports that he received inpatient treatment for the injury, 
and that he was told that he had a fracture or chip of a 
lower leg bone.  He states that his lower left leg continued 
to be in an angle different from that of the right.  He 
indicates that he continued to have left knee pain during and 
after service, and that he has received treatment, including 
cortisone shots.

Outpatient treatments notes, dated form 1999 to 2001, from a 
private orthopedist Sean J. Moran, M.D., indicate that the 
veteran had post-traumatic osteoarthritis of the left knee, 
with a valgus deformity.  Dr. Moran indicated that the knee 
had sustained a tibial plateau fracture.  Outpatient 
treatment records, dated in 1999, from Daniel Wood, M.D., 
note Dr. Moran's treatment of the veteran for arthritis in 
multiple joints, especially involving the left knee.

In December 2002, the veteran had a VA orthopedic 
consultation with an orthopedic surgeon.  The surgeon noted 
the veteran's report of a fall, and resultant injury and 
hospital treatment during service, and the valgus deformity 
and pain with use of the knee since the injury.  The surgeon 
observed that the veteran had a 15 to 20 degree valgus 
deformity of the left knee.  He found that x-rays showed 
"changes consistent with an old lateral plateau fracture 
with resultant degenerative joint disease and valgus 
deformity."  The surgeon expressed the opinion that the 
present deformity and disability were consistent with the 
reported history of service-connected injury.

The veteran's accounts of his left knee injury and subsequent 
treatment during service have been consistent.  He is 
competent to report such injury.  Physicians who have 
examined and treated the veteran have found x-ray evidence of 
an old fracture.  A VA orthopedic surgeon concluded that the 
x-rays and current condition of the knee are consistent with 
the reported injury during service.  The recent medical 
evidence and opinion supporting a relationship between the 
current disability and an injury during service are 
sufficient to balance the lack of contemporaneous evidence 
due to the absence of the veteran's service medical records.  
Resolving the benefit of the doubt in favor of the veteran, 
the Board grants service connection for his left knee 
disability.


ORDER

Entitlement to service connection for a left knee disability 
is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



